               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 THE NEW GEORGIA PROJECT,
 REAGAN JENNINGS, CANDACE
 WOODALL, and BEVERLY PYNE,                              Civil Action File
            Plaintiffs,                                  No. 1:20-CV-01986-ELR

                     v.
BRAD RAFFENSPERGER, in his official
capacity as the Georgia Secretary of State
and the Chair of the Georgia State Election
Board, et al.,

            Defendants.


               PROPOSED ORDER GRANTING PLAINTIFFS’
                MOTION FOR PRELIMINARY INJUNCTION

       This Court has considered Plaintiffs’ motion for preliminary injunction,

supporting authorities, the response from the Defendants, and the evidence and

pleadings of record, and finds that that Plaintiffs are (1) likely to succeed the merits

of their First, Fourteenth, Twenty-Fourth, and Twenty-Sixth Amendment claims as

well as their Section 2018 claim; (2) will suffer irreparable injury unless the

injunction is issued; (3) the threatened injury to Plaintiffs outweighs possible harm

that the injunction may cause the opposing party; and (4) the injunction is in the

public interest. GeorgiaCarry.org v. U.S. Army Corps of Eng’rs, 788 F.3d 1318,
1322 (11th Cir. 2015). Upon considering the motion and supporting authorities, the

response from Defendants, and the evidence and pleadings of record, the Court finds

that Plaintiffs have clearly established their burden of persuasion as to each of these

four prerequisites, and accordingly Plaintiffs’ motion is GRANTED.

IT IS ORDERED:

      a. Defendants, their officers, employees, and agents, all persons acting in

          active concert or participation with Defendants, or under Defendants’

          supervision, direction, or control are PRELIMINARILY ENJOINED

          from implementing or enforcing the Notification Process, O.C.G.A. § 21-

          2-381(b)(4); Absentee Age Restriction, id. § 21-2-381(a)(1)(G); Absentee

          Postage Tax; Receipt Deadline, id. § 21-2-386(a)(1)(F); and Voter

          Assistance Ban, id. § 21-2-385(a);

      b. Defendants, their officers, employees, and agents, all persons acting in

          active concert or participation with Defendants, or under Defendants’

          supervision, direction, or control shall notify all voters of absentee

          application deficiencies within three days of receiving the application, or

          by the next business day for applications received during the eleven days

          before the election;




                                         -2-
      c. Defendants, their officers, employees, and agents, all persons acting in

         active concert or participation with Defendants, or under Defendants’

         supervision, direction, or control shall permit voters of all ages to submit

         a single absentee ballot application per election cycle to vote by mail ballot

         in any election during that cycle;

      d. Defendant Secretary of State Brad Raffensperger shall provide voters with

         prepaid postage on all absentee ballots;

      e. Defendants, their officers, employees, and agents, all persons acting in

         active concert or participation with Defendants, or under Defendants’

         supervision, direction, or control shall accept and count otherwise valid

         absentee ballots from qualified voters that are postmarked by Election Day

         and arrive at their respective county’s office within, at a minimum, five

         business days after Election Day;1 and

      f. Defendants, their officers, employees, and agents, all persons acting in

         active concert or participation with Defendants, or under Defendants’



1
 The term “postmark” as used herein refers to any type of imprint applied by the
postal service to indicate the location and date the postal service accepts custody of
a piece of mail, including bar codes, circular stamps, or other tracking marks. Where
a ballot does not bear a postmark, it should be presumed to have been mailed on or
before Election Day unless the preponderance of the evidence demonstrates it was
mailed after Election Day
                                         -3-
        supervision, direction, or control shall allow voters to designate any third

        party to assist in the collection and submission of their absentee ballots.



SO ORDERED this _____ day of ____________ 2020.



                                             _________________________

                                             Judge Eleanor Louise Ross
                                             United States District Court




                                       -4-
